Exhibit 10.18

 

EXECUTION VERSION

 

WAIVER AND CONSENT

 

WAIVER AND CONSENT under the Supplements referred to below, dated as of May 16,
2014 (this “Consent”), among THE HERTZ CORPORATION, a Delaware corporation
(“Hertz”), HERTZ VEHICLE FINANCING II LP, a special purpose Delaware limited
partnership (“HVF II”), HERTZ VEHICLE FINANCING LLC, a special purpose Delaware
limited liability company (“HVF”), RENTAL CAR FINANCE CORP., a special purpose
Oklahoma corporation (“RCFC”), DTG OPERATIONS, INC., an Oklahoma corporation
(“DTG Operations”), each party identified on the signature pages attached hereto
as a Conduit Investor, each party identified on the signature pages attached
hereto as a Committed Note Purchaser and each party identified on the signature
pages attached hereto as a Funding Agent (such Conduit Investors, Committed Note
Purchasers and Funding Agents, collectively, the “Lenders”).

 

RECITALS

 

WHEREAS, HVF II is party to that certain Series 2013-A Supplement, dated as of
November 25, 2013 (the “Series 2013-A Supplement”), by and among HVF II, The
Bank of New York Mellon Trust Company, N.A., Hertz, as Group I Administrator,
Deutsche Bank AG, New York Branch, as Administrative Agent, and those certain
conduit investors, committed note purchasers and funding agents from time to
time party thereto;

 

WHEREAS, HVF II is party to that certain Series 2013-B Supplement, dated as of
November 25, 2013 (the “Series 2013-B Supplement”, and together with the
Series 2013-A Supplement, the “Supplements”), by and among HVF II, The Bank of
New York Mellon Trust Company, N.A., Hertz, as Group II Administrator, Deutsche
Bank AG, New York Branch, as Administrative Agent, and those certain conduit
investors, committed note purchasers and funding agents from time to time party
thereto;

 

WHEREAS, each of Hertz, HVF II, HVF and RCFC has requested that the Lenders
consent to extend the date for delivery of the March 2014 Quarterly Financial
Statements (as defined below) and certain other information required pursuant to
the Series 2013-A Related Documents and the Series 2013-B Related Documents;

 

WHEREAS, each of Hertz, HVF II, HVF and RCFC has requested that the Lenders
waive any Amortization Event (with respect to any of the Series 2013-A Notes or
any of the Series 2013-B Notes), Potential Amortization Event (with respect to
any of the Series 2013-A Notes or any of the Series 2013-B Notes),
Series 2013-G1 Amortization Event, Series 2013-G1 Potential Amortization Event,
Series 2010-3 Amortization Event, Series 2010-3 Potential Amortization Event,
Operating Lease Event of Default (as defined in each of the Group I HVF Lease
and the Group II RCFC Lease) or Potential Operating Lease Event of Default (as
defined in each of the Group I HVF Lease and the Group II RCFC Lease) that may
arise, directly or indirectly, from or in connection with the failure to deliver
the March 2014 Quarterly Financial Statements (and any certificates and other
information required to be delivered concurrently therewith) on or prior to the
Extended Delivery Date (as defined below) to the Lenders;

 

WHEREAS, in connection with the Series 2013-A Related Documents and the
Series 2013-B Related Documents, Hertz delivered annual and quarterly financial
statements of Hertz

 

--------------------------------------------------------------------------------


 

and its consolidated Subsidiaries from time to time on or prior to the date
hereof (collectively, the “Previous THC Financial Statements”);

 

WHEREAS, as part of the process of completing the March 2014 Quarterly Financial
Statements, Hertz is reviewing the Previous THC Financial Statements;

 

WHEREAS, Hertz does not currently know what action, if any, will be required to
be taken as a result of such review, which has not yet been completed; however,
it is possible that Hertz may restate one or more of the Previous THC Financial
Statements (such a restatement, if it were to occur, the “Restatement”);

 

WHEREAS, each of Hertz, HVF II, HVF and RCFC has requested that the Lenders
waive any Amortization Event (with respect to any of the Series 2013-A Notes or
any of the Series 2013-B Notes), Potential Amortization Event (with respect to
any of the Series 2013-A Notes or any of the Series 2013-B Notes),
Series 2013-G1 Amortization Event, Series 2013-G1 Potential Amortization Event,
Series 2010-3 Amortization Event, Series 2010-3 Potential Amortization Event,
Operating Lease Event of Default (as defined in each of the Group I HVF Lease
and the Group II RCFC Lease) or Potential Operating Lease Event of Default (as
defined in each of the Group I HVF Lease and the Group II RCFC Lease) that may
arise, directly or indirectly, as a result of or in connection with the
Restatement, if any, or any action taken or any failure to take action while any
such Amortization Event, Potential Amortization Event, Series 2013-G1
Amortization Event, Series 2013-G1 Potential Amortization Event, Series 2010-3
Amortization Event, Series 2010-3 Potential Amortization Event, Operating Lease
Event of Default or Potential Operating Lease Event of Default was continuing to
the extent such action or failure to take action would have been permitted but
for the existence of such Amortization Event, Potential Amortization Event,
Series 2013-G1 Amortization Event, Series 2013-G1 Potential Amortization Event,
Series 2010-3 Amortization Event, Series 2010-3 Potential Amortization Event,
Operating Lease Event of Default or Potential Operating Lease Event of Default;

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Supplements.

 

Section 2.                                           Waiver and Consent.

 

(a)                                 The Lenders hereby agree that,
notwithstanding any provision of any Series 2013-A Related Document or any
Series 2013-B Related Document, the quarterly financial statements required to
be delivered under such documents for Hertz’s fiscal quarter ended March 31,
2014 (the “March 2014 Quarterly Financial Statements”) and the certificates and
other information required pursuant to the Series 2013-A Related Documents
and/or the Series 2013-B Related Documents to be delivered concurrently
therewith need not be delivered on or prior to June 15, 2014 (such date, the
“Extended Delivery Date”).

 

2

--------------------------------------------------------------------------------


 

(b)                                 So long as the March 2014 Quarterly
Financial Statements and the certificates and other information required to be
delivered in connection therewith to the Lenders under the Group I HVF Lease and
the Group II RCFC Lease are delivered on or prior to the Extended Delivery Date,
the Lenders hereby waive any existing or future Amortization Event (with respect
to any of the Series 2013-A Notes or any of the Series 2013-B Notes), Potential
Amortization Event (with respect to any of the Series 2013-A Notes or any of the
Series 2013-B Notes), Series 2013-G1 Amortization Event, Series 2013-G1
Potential Amortization Event, Series 2010-3 Amortization Event, Series 2010-3
Potential Amortization Event, Operating Lease Event of Default (as defined in
each of the Group I HVF Lease and the Group II RCFC Lease) or Potential
Operating Lease Event of Default (as defined in each of the Group I HVF Lease
and the Group II RCFC Lease) that may arise, directly or indirectly, as a result
of or in connection with the failure to deliver any of the March 2014 Quarterly
Financial Statements, such certificates or such other information.

 

(c)                                  The Lenders hereby waive, from the Consent
Effective Date until the Extended Delivery Date, any Amortization Event (with
respect to any of the Series 2013-A Notes or any of the Series 2013-B Notes),
Potential Amortization Event (with respect to any of the Series 2013-A Notes or
any of the Series 2013-B Notes), Series 2013-G1 Amortization Event,
Series 2013-G1 Potential Amortization Event, Series 2010-3 Amortization Event,
Series 2010-3 Potential Amortization Event, Operating Lease Event of Default (as
defined in each of the Group I HVF Lease and the Group II RCFC Lease) or
Potential Operating Lease Event of Default (as defined in each of the Group I
HVF Lease and the Group II RCFC Lease) that may arise, directly or indirectly,
as a result of or in connection with the Restatement, if any, or any action
taken or any failure to take action while any such Amortization Event, Potential
Amortization Event, Series 2013-G1 Amortization Event, Series 2013-G1 Potential
Amortization Event, Series 2010-3 Amortization Event, Series 2010-3 Potential
Amortization Event, Operating Lease Event of Default or Potential Operating
Lease Event of Default was continuing to the extent such action or failure to
take action would have been permitted but for the existence of such Amortization
Event, Potential Amortization Event, Series 2013-G1 Amortization Event,
Series 2013-G1 Potential Amortization Event, Series 2010-3 Amortization Event,
Series 2010-3 Potential Amortization Event, Operating Lease Event of Default or
Potential Operating Lease Event of Default.  Notwithstanding the foregoing, the
waiver in this Section 2(c) is a limited waiver for the period ending on the
Extended Delivery Date, and for the avoidance of doubt, after the Extended
Delivery Date, unless otherwise waived, no such Amortization Event, Potential
Amortization Event, Series 2013-G1 Amortization Event, Series 2013-G1 Potential
Amortization Event, Series 2010-3 Amortization Event, Series 2010-3 Potential
Amortization Event, Operating Lease Event of Default or Potential Operating
Lease Event of Default that arises, directly or indirectly, from the Restatement
shall be deemed waived pursuant to this Section 2(c).

 

(d)         For the avoidance of doubt, from the Consent Effective Date until
the Extended Delivery Date (i) each Lender shall continue to honor notices for
Advances delivered in compliance with the Supplements notwithstanding the
occurrence or continuation of the events described in this Section 2 and
(ii) neither Hertz nor HVF II shall be required to deliver any notice pursuant
to any Series 2013-A Related Document or any Series 2013-B Related Document in
connection with the occurrence or continuation of the events described in this
Section 2.

 

3

--------------------------------------------------------------------------------


 

Section 3.                                           Conditions to Effectiveness
of Consent.  This Consent shall become effective on the date (such date, if any,
the “Consent Effective Date”) the Administrative Agent shall have received this
Consent executed and delivered by the parties hereto.  The Administrative Agent
shall give prompt notice in writing to Hertz of the occurrence of the Consent
Effective Date.  For the avoidance of doubt, the Lenders hereby expressly waive
any requirement that any “Rating Agency Condition” (as defined in any
Series 2013-A Related Document or any Series 2013-B Related Document) be
satisfied in connection with this Consent.

 

Section 4.                                           Effects on Related
Documents; Acknowledgement.

 

(a)                                 Except as expressly set forth herein, this
Consent (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Trustee under any
Series 2013-A Related Document or any Series 2013-B Related Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Supplements or
in any other provision of any Series 2013-A Related Document or any
Series 2013-B Related Document.  Each and every term, condition, obligation,
covenant and agreement contained in the Supplements or any other Series 2013-A
Related Document or any other Series 2013-B Related Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect as
modified hereby and nothing herein can or may be construed as a novation
thereof.  Each of Hertz, DTG Operations, HVF II, HVF and RCFC reaffirms on the
Consent Effective Date its obligations under the Series 2013-A Related Documents
and the Series 2013-B Related Documents, in each case, to which it is a party
and the validity, enforceability and perfection of the Liens, if any, granted by
it pursuant to the Series 2013-A Related Documents and the Series 2013-B Related
Documents, in each case, to which it is a party.  All references to any
Series 2013-A Related Document or to any Series 2013-B Related in any
Series 2013-A Related Document or in any Series 2013-B Related Document and all
references in any such document to “hereunder”, “hereof” or words of like import
referring to any such document, shall, unless expressly provided otherwise,
refer to such document after giving effect to the waivers set forth in this
Consent.

 

(b)                                 For the avoidance of doubt, this Consent
does not constitute an acknowledgement by any of Hertz or any of its
Subsidiaries that a Restatement, if any, would result in an Amortization Event,
Potential Amortization Event, Series 2013-G1 Amortization Event, Series 2013-G1
Potential Amortization Event, Series 2010-3 Amortization Event, Series 2010-3
Potential Amortization Event, Operating Lease Event of Default or Potential
Operating Lease Event of Default under any Series 2013-A Related Documents or
any Series 2013-B Related Documents and each of Hertz, HVF II, HVF and RCFC
reserves all of its rights under the Series 2013-A Related Documents and the
Series 2013-B Related Documents in connection therewith.

 

Section 5.                                           Expenses.  Hertz agrees to
pay or reimburse the Administrative Agent for (i) all of its reasonable
out-of-pocket costs and expenses incurred in connection with this Consent, any
other documents prepared in connection herewith and the transactions
contemplated hereby, and (ii) the reasonable fees, charges and disbursements of
Latham & Watkins LLP, as counsel to the Administrative Agent and the Lenders.

 

Section 6.                                           Counterparts.  This Consent
may be executed in any number of

 

4

--------------------------------------------------------------------------------


 

counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Consent by facsimile or any
other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 7.                                           Applicable Law.  THIS
CONSENT, AND ALL MATTERS ARISING OUT OF OR RELATING TO THIS CONSENT, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

Section 8.                                           Headings.  The headings of
this Consent are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Consent to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

DTG OPERATIONS, INC.

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

HERTZ VEHICLE FINANCING II LP, a limited partnership

 

 

 

By:

HVF II GP Corp., its general partner

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Treasurer

 

 

 

HERTZ VEHICLE FINANCING LLC

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Treasurer

 

[SIGNATURE PAGE TO SERIES 2013-A AND 2013-B WAIVER AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

RENTAL CAR FINANCE CORP.

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Committed Note Purchaser and as a Funding Agent, in each
case under both the Series 2013-A Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

 

By:

/s/ Laura Spichiger

 

 

Name: Laura Spichiger

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Committed Note Purchaser and as a Funding Agent,
in each case under both the Series 2013-A Supplement and the Series 2013-B
Supplement

 

 

 

 

 

 

 

By:

/s/ Kimberley Snyder                                             ~

 

 

Name: Kimberley Snyder

 

 

Title: Director

 

 

 

 

 

LIBERTY STREET FUNDING LLC, as a Conduit Investor, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

By:

/s/ Jill A. Russo

 

 

Name: Jill A. Russo

 

 

Title: Vice President

 

[SIGNATURE PAGE TO SERIES 2013-A AND 2013-B WAIVER AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Committed Note Purchaser and as a Funding Agent, in
each case under both the Series 2013-A Supplement and the Series 2013-B
Supplement

 

 

 

 

 

 

 

By:

/s/ Nina Austin

 

 

Name: Nina Austin

 

 

Title: Vice President

 

[SIGNATURE PAGE TO SERIES 2013-A AND 2013-B WAIVER AND CONSENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Note Purchaser and
as a Funding Agent, in each case under both the Series 2013-A Supplement and the
Series 2013-B Supplement

 

 

 

 

 

 

 

By:

/s/ Sam Pilcer

 

 

Name: Sam Pilcer

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

 

Name: Konstantina Kourmpetis

 

 

Title: Managing Director

 

 

 

 

 

 

 

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor, under both the
Series 2013-A Supplement and the Series 2013-B Supplement

 

 

 

 

By: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Attorney-in-Fact

 

 

 

 

 

 

 

By:

/s/ Sam Pilcer

 

 

Name: Sam Pilcer

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

 

Name: Konstantina Kourmpetis

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Committed Note Purchaser and as a Funding Agent, in
each case under both the Series 2013-A Supplement and the Series 2013-B
Supplement

 

 

 

 

 

 

 

By:

/s/ Thomas C. Dean

 

 

Name: Thomas C. Dean

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Austin J. Meier

 

 

Name: Austin J. Meier

 

 

Title: Authorized Signatory

 

 

 

 

 

THUNDER BAY FUNDING, LLC, as a Conduit Investor, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ Thomas C. Dean

 

 

Name: Thomas C. Dean

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

VERSAILLES ASSETS LLC, as a Committed Note Purchaser and as a Conduit Investor,
in each case under both the Series 2013-A Supplement and the Series 2013-B
Supplement

 

 

 

 

 

By: GLOBAL SECURITIZATION SERVICES, LLC, its Manager

 

 

 

 

 

 

 

By:

/s/ Bernard J. Angelo

 

 

Name: Bernard J. Angelo

 

 

Title: Senior Vice President

 

 

 

 

 

NATIXIS NEW YORK BRANCH, as a Funding Agent, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

 

By:

/s/ Terrence Gregersen

 

 

Name: Terrence Gregersen

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ David S. Bondy

 

 

Name: David S. Bondy

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Committed Note Purchaser and as a Funding
Agent, in each case under both the Series 2013-A Supplement and the
Series 2013-B Supplement

 

 

 

 

 

By: RBS SECURITIES INC., as Agent

 

 

 

 

 

 

By:

/s/ David J. Donofrio

 

 

Name: David J. Donofrio

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Committed Note Purchaser, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ Brian Zaban

 

 

Name: Brian Zaban

 

 

Title: Managing Director

 

 

 

 

 

FAIRWAY FINANCE COMPANY, LLC, as a Conduit Investor, under both the
Series 2013-A Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ Michael R. Newell

 

 

Name: Michael R. Newell

 

 

Title: Vice President

 

 

 

 

 

BMO CAPITAL MARKETS CORP., as a Funding Agent, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ John Pappano

 

 

Name: John Pappano

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Committed Note Purchaser and as a Funding Agent, in each
case under both the Series 2013-A Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ Kheang Lim

 

 

Name: Kheang Lim

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, NEW YORK BRANCH, as a Committed Note Purchaser and as a Funding
Agent, in each case under both the Series 2013-A Supplement and the
Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ Khoi-Anh Berger-Luong

 

 

Name: Khoi-Anh Berger-Luong

 

 

Title:  Managing Director

 

 

 

 

 

 

 

By:

/s/ Steve Parsons

 

 

Name: Steve Parsons

 

 

Title: Managing Director

 

 

 

 

 

STARBIRD FUNDING CORPORATION, as a Conduit Investor, under both the
Series 2013-A Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

Name: David V. DeAngelis

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ John L. Fridlington

 

 

Name: John L. Fridlington

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Committed Note Purchaser and as a Funding Agent, in
each case under both the Series 2013-A Supplement and the Series 2013-B
Supplement

 

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name: Charles D. Johnston

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

GRESHAM RECEIVABLES (NO. 29) LTD, as a Committed Note Purchaser and as a Conduit
Investor, in each case under both the Series 2013-A Supplement and the
Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ Shane Hollywood

 

 

Name: Shane Hollywood

 

 

Title: Director

 

 

 

 

 

LLOYDS BANK PLC, as a Funding Agent, under both the Series 2013-A Supplement and
the Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ Thomas Spary

 

 

Name: Thomas Spary

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Committed Note Purchaser and as a
Funding Agent, in each case under both the Series 2013-A Supplement and the
Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ Colin Bennett

 

 

Name: Colin Bennett

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Billy Strobel

 

 

Name: Billy Strobel

 

 

Title: Vice President

 

 

 

 

 

SARATOGA FUNDING CORP., LLC, as a Conduit Investor, under both the Series 2013-A
Supplement and the Series 2013-B Supplement

 

 

 

 

 

 

By:

/s/ Michael R. Newell

 

 

Name: Michael R. Newell

 

 

Title: Vice President

 

--------------------------------------------------------------------------------